Honorable H. L. Snow Willacy County Auditor Courthouse Raymondville, Texas 78580
Re: Whether the county may pay employees twice monthly
Dear Mr. Snow:
You have asked the following question:
  Does the Willacy county auditor have the authority to pay employees of Willacy County on a twice-monthly basis?
  No statute directs the frequency at which county employees may be compensated. Article 3912k, V.T.C.S., however, provides in section 1 that:
  the commissioners court of each county shall fix the amount of compensation, office expense, travel expense, and all other allowances for county and precinct officials and employees who are paid wholly from county funds. . . .
In our opinion, the exclusive authority vested in the commissioners court to `fix the amount of compensation' implies a concomitant power to fix the frequency of the payment of such compensation.
In Attorney General Opinion C-792 (1966), this office held that the Commissioners Court of Dallas County was empowered to determine whether employees of the county clerk's office could be paid for overtime work or granted compensatory time therefor. In Attorney General Opinion MW-136 (1980), we held that the commissioners court could establish vacation policy as a part of compensation under article 3912k, V.T.C.S. See also Attorney General Opinion H-860 (1976) (sick leave). Thus, since the commissioners court has broad authority to establish the manner of the payment of compensation, we believe that a county is authorized to pay the salaries of its employees on a twice-monthly basis.
 SUMMARY
The commissioners court of a county is authorized to direct the payment of the salaries of county employees on a twice-monthly basis.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Rick Gilpin Assistant Attorney General